 1    CENTER FOR DISABILITY ACCESS
      Chris Carson, Esq., SBN 280048
 2    Phyl Grace, Esq., SBN 171771                                  ISTRIC
 3
      Dennis Price, Esq., SBN 279082                           TES D      TC
      Mail: PO Box 262490                                    TA
      San Diego, CA 92196-2490




                                                                                           O
                                                        S
 4




                                                                                            U
                                                       ED
      Delivery: 9845 Erma Road, Suite 300




                                                                                             RT
      San Diego, CA 92131                                                              D
                                                                           RDERE




                                                   UNIT
 5
      (858) 375-7385; (888) 422-5191 fax                             OO
 6    phylg@potterhandy.com                                  IT IS S




                                                                                                    R NIA
      Attorneys for Plaintiff
 7                                                                                            ers
                                                                              n   zalez Rog




                                                   NO
      DARSHAN PATEL                                                   onne Go
                                                             Judge Yv




                                                                                                    FO
 8    DPatel@patelstiwell.com




                                                    RT
      PATEL | STILWELL, LLP




                                                                                                LI
 9    2655 Camino Del Rio North, Suite 320                  ER         1/16/19




                                                       H




                                                                                              A
      San Diego, CA 92108                                        N                             C
10                                                                                 F
      Telephone: (619) 940-6623                                      D IS T IC T O
11    Facsimile: (619) 291-4872                                            R
      Attorney for Defendant
12    El Coro Motel, Inc.
13                       UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15    SAMUEL LOVE,                              Case: 4:18-CV-00975-YGR
16                Plaintiff,
      v.                                        JOINT STIPULATION FOR
17
                                                DISMISSAL PURSUANT TO
18    EL CORO MOTEL, INC., a                    F.R.CIV.P. 41 (a)(1)(A)(ii)
      California Corporation; and Does 1-
19    10,
20                Defendants.
21
22
23
24
25
26
27
28

                                            1

     Joint Stipulation for Dismissal            Case: 4:18-CV-00975-YGR
 1                                     STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: January 11, 2019            CENTER FOR DISABILITY ACCESS
10
11                                      By: /s/ Amanda Lockhart Seabock
                                              Amanda Lockhart Seabock
12                                            Attorneys for Plaintiff
13
14   Dated: January 11, 2019            PATEL | STILWELL, LLP
15
16                                      By: /s/ Darshan Patel
                                               Darshan Patel
17                                             Attorney for Defendant
18
                                               El Coro Motel, Inc.

19
20
21
22
23
24
25
26
27
28

                                             2

     Joint Stipulation for Dismissal             Case: 4:18-CV-00975-YGR
